t c memo united_states tax_court donald j janda petitioner v commissioner of internal revenue respondent dorothy m janda petitioner v commissioner of internal revenue respondent docket nos filed date larry a holle and terry r wittler for petitioners henry n carriger for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined separate gift_tax deficiencies of dollar_figure against petitioners donald j janda mr janda and dorothy m janda mrs janda for the issue for decision is the fair_market_value of the shares of stock in the st edward management co the company transferred by each petitioner to their children - section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference at the time of the petition petitioners resided in st edward nebraska in the company operated as a holding entity owning percent of big_number shares of stock outstanding in the bank of st edward the bank the bank served the financial needs of a small agricultural community in nebraska mr janda operated the bank in the capacity of president while mrs janda involved as well in the day-to-day activities of the bank served as vice president the bank employed kenneth wolfe in the position of cashier as well as three to four tellers as of date the stockholders’ equity in the bank was listed at an unadjusted book_value of dollar_figure or dollar_figure per share in date petitioners each made gifts of big_number shares of stock in the company transferred block of stock to each of their children robert janda donald janda jr catherine moeller and constance janda at the time of the gifts the company had big_number shares of stock outstanding each transferred block of stock therefore constituted a 27-percent interest in the company before the transfers petitioners their children and mr wolfe owned the following amounts and percentages of shares of stock in the company percent of shares shareholder shares outstanding mr janda big_number dollar_figure mrs janda big_number dollar_figure robert janda big_number dollar_figure donald janda jr big_number dollar_figure catherine moeller big_number dollar_figure constance janda big_number dollar_figure kenneth wolfe total big_number dollar_figure after the transfers the children’s stake in the company increased while petitioners’ stake declined as reflected in the following table percent of shares shareholder shares outstanding mr janda big_number dollar_figure mrs janda big_number dollar_figure robert janda big_number dollar_figure donald janda jr big_number dollar_figure catherine moeller big_number dollar_figure constance janda dollar_figure kenneth wolfe total big_number ‘dollar_figure ' on account of rounding the sum of the individual percentages of shares outstanding does not egual percent as of date the company reported an unadjusted - book_value of dollar_figure for stockholders’ equity or approximately dollar_figure per share on its balance_sheet each transferred block of stock therefore commanded dollar_figure of the total stockholders’ equity documented on the company’s books after retaining the accounting firm of grant thornton petitioners each filed a form_709 united_states gift and generation-skipping_transfer_tax return reporting the values of the gifts as determined by the accounting firm petitioners reported each transferred block of stock at a fair_market_value of dollar_figure opinion congress has imposed a tax on the transfer of property by gift see sec_2501 the amount_of_the_gift subject_to taxation is equal to the fair_market_value of the property on the date of the gift see sec_2512 sec_25_2512-1 gift_tax regs the u s treasury regulations define fair_market_value as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_25_2512-1 gift_tax regs see also 411_us_546 79_tc_938 because prices for shares of stock ina closely_held_corporation are generally not available in the marketplace we ' dollar_figure per share x big_number shares - - may decide the fair_market_value of such interests by looking at the particular company’s net_worth prospective earning power dividend-paying capacity and other_relevant_factors see estate of klauss v commissioner tcmemo_2000_191 sec_25 f gift_tax regs such other_relevant_factors include the company’s goodwill and management the company’s position in the industry the economic outlook in the particular industry the degree of control in the company represented by the shares subject_to valuation and the available values of securities in companies engaged in a similar_business see id in the instant cases as in most cases involving valuation disputes the parties primarily relied on opinions by experts to establish the value of the transferred blocks of stock petitioners presented the appraisal report of gary l wahlgren mr wahlgren to establish the prediscount value of the stock in the company and the amount of discounts for lack of control minority interest and lack of marketability respondent relies on an appraisal report prepared by phillip j schneider mr schneider the discount for a minority interest accounts for the inability of a shareholder to control or influence decisions ina closely_held_corporation see 87_tc_78 estate of stevens v commissioner tcmemo_2000_ the discount for lack of marketability on the other hand is used to compensate for the fact that there is no ready market for shares ina closely_held_corporation see estate of stevens v commissioner supra because the inability to control a closely_held_corporation influences the marketability of the investment there is sometimes some overlap between the two discounts see estate of andrews v commissioner supra pincite we have wide discretion in accepting expert testimony see 304_us_282 we examine the expert’s qualifications and compare his or her testimony with all other credible_evidence in the record we may accept or reject an expert’s opinion entirely or pick and choose the portions of the opinion we find reliable see id 102_tc_149 94_tc_193 86_tc_547 at trial mr schneider accepted mr wahlgren’s conclusion that the fair_market_value of the company stock on a minority basis but before consideration of the discount for lack of marketability was dollar_figure per share at the time of transfer ’ from that figure mr wahlgren opined that a 77-percent marketability discount was appropriate while mr schneider mr schneider in his report failed to account for interest and principal recovered from loans previously charged off on the books of the bank references to marketability discount are to the discount for lack of marketability - believed that only a 20-percent discount should be applicable ’ we must decide whether a discount for lack of marketability is appropriate and if so to what extent mr wahlgren’s report to evaluate mr wahlgren’s methodology for computing the marketability discount we first review his computation of the value of the company stock on a minority basis before making any fair_market_value determinations mr wahlgren evaluated the assets liabilities and stockholders’ equity amounts listed on the company’s and the bank’s books after reviewing the historical book values of the assets and liabilities of the bank mr wahlgren increased the asset amounts primarily for loans previously charged off from which interest and principal were subsegquently being recovered and increased liabilities for deferred taxes associated with the increased amount in assets the bank’s balance_sheet was therefore adjusted as follows balance_sheet items hist bv adjustment adjusted bv assets dollar_figure dollar_figure dollar_figure liabilities big_number big_number big_number stockholders’ equity big_number big_number big_number mr whalgren’s valuation for each of petitioners’ separate transfers results in an amount of dollar_figure dollar_figure per share x x big_number shares this value is significantly lower than the dollar_figure value per transfer reported by petitioners on their gift_tax returns a taxpayer who asserts a valuation lower than the one reported on a tax_return must provide cogent proof that the reported valuation was erroneous see 92_tc_312 - - next mr wahlgren correspondingly adjusted the historical book_value of the company assets he especially concentrated on the value of the company’s 6-percent interest in the bank which he computed on the basis of the adjusted book_value of the stockholders’ equity in the bank the adjustments to the assets liabilities and stockholders’ equity amounts on the company’s books are described below balance_sheet items hist bv adjustment adjusted bv assets dollar_figure dollar_figure dollar_figure liabilities big_number big_number big_number stockholders’ equity big_number big_number big_number after making adjustments to both the company’s and the bank’s books mr wahlgren decided to establish the fair_market_value of the company on a net asset value basis because the company’s primary asset consisted of the 6-percent ownership_interest in the bank and there were minimal liabilities mr wahlgren derived the value of the company by primarily considering the bank’s independent fair_market_value in order to arrive at the fair_market_value of the bank mr wahlgren evaluated five factors which he had previously relied on to compare privately owned nebraska banks sold within_12_months before or after date bank size market served historical growth of deposits loan portfolio quality and profitability after considering the above factors in terms of the adjusted book values of the bank and using the - sales of the privately owned nebraska banks as a comparison mr wahlgren arrived at a fair_market_value of dollar_figure for the bank mr wahlgren established the fair_market_value of the bank at dollar_figure times greater than the historical book_value of the stockholders’ equity and at dollar_figure times greater than the adjusted book_value of the stockholders’ equity having derived the fair_market_value of the bank mr wahlgren proceeded to compute the fair_market_value of the company on a net asset value basis after substituting the fair_market_value of the 6-percent interest in the bank dollar_figure for the adjusted book_value of the 6-percent interest in the bank dollar_figure on the company’s books and subtracting the liabilities from the value of all the company assets mr wahlgren arrived at a dollar_figure fair_market_value for the company as there were big_number shares of stock outstanding mr wahlgren established that each share was worth dollar_figure before considering any discounts mr wahlgren applied a 10-percent minority discount which reduced the value of each share to dollar_figure mr wahlgren then applied a 77-percent discount for lack of marketability using the quantitative marketability discount model the qmdm model proposed by z christopher mercer in his the company had other minor assets besides the percent interest in the bank for example on its books the company listed approximately dollar_figure in marketable_securities and dollar_figure in notes receivable -- - book quantifying marketability discounts to arrive at a valuation of dollar_figure for each of petitioners’ separate transfers according to mr mercer an appraiser using the qmdm model is able to quantify the impact of the factors that influence marketability discounts in real-life settings see id pincite as described by mr mercer an appraiser first values the shareholder’s investment at the entity level resulting ina valuation of the investment as if it were marketable see id pincite in his book mr mercer generally arrives at the entity level valuation using the capitalization of earnings method which considers current earnings per share an anticipated earnings growth and an appropriate discount rate accounting for the inherent risk with regard to investing in a particular company see id the net amount of the discount rate less the anticipated earnings growth is referred to as the capitalization rate which is multiplied against the earnings per share see id after that computation is made the appraiser has generated the marketable value of share in the investment see id mr mercer then suggests that the appraiser adjust the value of the stock upward for a control premium or downward for a minority interest see id after the value of the marketable investment at the entity level is computed the appraiser applies the qmdm model to account for the fact that the growth in the value of the investment along with any dividends distributed does not meet the shareholder’s required rate of return for a specified period see id pincite mr mercer advises that the required rate of return should reflect the investor’s required rate of return or the opportunity cost of investing in the subject company versus another similar investment that has immediate market liquidity id pincite in the instant cases mr wahlgren applied a 12-percent growth rate a zero-percent distribution yield a holding_period of years and a required holding_period return of dollar_figure percent mr wahlgren determined that the company’s growth rate depended on the increasing value of the bank the company’s primary asset mr wahlgren in turn computed the growth rate for the value of the bank using the average return on equity between and dollar_figure percent of the bank because the average return on equity was based on the historical book values of the bank mr wahlgren reduced the average return by dividing it by a factor of to account for the difference between the estimated fair_market_value and historical book_value of the bank as of date with regard to the dividend yield mr wahlgren concluded that the company did not have a history of making distributions mr wahlgren rounded the factor to dollar_figure when discussing the ratio between the fair_market_value of the bank to the historical book_value of the stockholders’ equity in the bank see supra p and therefore assigned a zero percent as for the holding_period mr wahlgren opined that neither the company nor the bank would be sold within years because mr janda wanted to continue to operate the bank for as long as possible and in any event robert janda wanted to manage the bank thereafter with regard to the holding_period return of dollar_figure percent mr wahlgren considered the risk-free yield on u s treasury bonds the difference between long-term yields on common_stock over intermediate u s government bonds and a small stock premium respondent challenges mr wahlgren’s use of the qmdm model on the basis that there is no evidence that appraisal professionals generally view the qmdm model as an acceptable method for computing marketability discounts respondent also asserts that the data used by mr wahlgren in the qmdm model is inaccurate we recognized in estate of weinberg v commissioner tcmemo_2000_51 that slight variations in the assumptions used in the qmdm model produce dramatic difference in results the effectiveness of this model therefore depends on the reliability of the data input into the model we have serious reservations with regard to the assumptions made by mr wahlgren for example we are concerned whether in determining the growth rate of the company it was proper for mr wahlgren to simply average the bank’s historical returns on equity for the years prior to date and then - adjust the average return by a factor dependent on the difference between historical book_value and the fair_market_value of the bank as of date mr mercer also indicates in his book that the required holding_period return should be adjusted for shareholder-specific risks related to the nonmarketability features of the investment such as indeterminacy of the holding_period likelihood of interim cash-flows prospects for liquidity uncertainty of favorable exit general unattractiveness of the investment and restrictive agreements see mercer supra pincite mr wahlgren has failed to make any such analysis as applied by mr wahlgren the economic model at best adjusts the fair_market_value of the company for the fact that an investor will not receive the required higher rate of return demanded for investments in small capitalized companies for a period of years mr wahlgren however has not added any increments to the holding_period return for the risk elements associated with the specific circumstances of this situation we find mr wahlgren’s application of the qmdm model in the instant cases not to be helpful in our determination of the marketability discount we have grave doubts about the reliability of the qmdm model to produce reasonable discounts given the generated discount of over percent mr schneider’s report mr schneider accepted mr wahlgren’s marketable-minority value of the company stock because he became aware at trial that the company had other assets not reflected on its books he however maintained that the transferred blocks of stock should be entitled to only a 20-percent discount for lack of marketability in his report mr schneider identified the following factors as affecting marketability discounts the asset type held the time horizon until liquidation distribution of cash-flow rarned cash-flow after debt service information availability transfer costs and or requirements liquidity factors whmnopwnef a is the company large enough to be public b is there a pool of potentially interested buyers c is there a right_of_first_refusal mr schneider then listed various studies made on marketability discounts which are cited by shannon pratt in his book valuing a business the analysis and appraisal of closely--held companies 2d ed the studies which deal with marketability discounts in the context of restricted unregistered securities subsegquently available in public equity markets demonstrate mean discounts ranging from percent to percent mr schneider also cited several u s tax_court cases that established marketability discounts ranging from percent to percent finally mr schneider stated in his report that he had consulted -- - a study prepared by melanie earles and edward miliam which asserted that marketability discounts allowed by the court over the past years averaged percent before arriving at his conclusion mr schneider remarked that he believed that a bank would be a highly marketable business and that the stock would be highly marketable he also noted in his report that the company did not have a sole shareholder owning more than percent of the company at trial mr schneider testified that the company was marketable because the bank had strong profitability evaluating these characteristics in conjunction with marketability discounts arrived at in the studies discussed by shannon pratt and allowed by this court in its prior opinions mr schneider concluded that a 20-percent discount for lack of marketability was appropriate as for mr schneider’s report we believe that he merely made a subjective judgment as to the marketability discount without considering appropriate comparisons mr schneider looked at only generalized studies which did not differentiate marketability discounts for particular industries further although he stated that each case should be evaluated in terms of its own facts and circumstances mr schneider seems to rely on opinions by this court that describe different factual scenarios from the instant cases and generalized statistics regarding marketability discounts previously allowed by the court finally mr schneider has failed to fully explain why he - believes that bank stocks are more marketable than other types of stock we therefore are unable to accept his recommendation the court’s valuation we recognize that the company is a small bank holding entity operating only one bank in a rural nebraska community the company has limited growth opportunities because the bank has a small defined market furthermore the company is capitalized with common_stock not publicly traded and not easily sold privately we believe that a hypothetical seller and purchaser of the common_stock would take into account that any subsequent sale of the common_stock would require a private sale by the owner of the stock a public offering by the company or a complete acquisition of the company any of those three options could take an extended time period and involve significant transaction costs furthermore we also believe that most of the concerns regarding lack of marketability relate to the lack of control associated with any transferred block of stock accordingly we apply a discount of percent both for lack of control and marketability to the prediscount fair_market_value of the company stock as determined by petitioners’ expert we therefore hold that on the date of the transfers the value of each transferred block of stock was dollar_figure ’ we have considered all of the arguments raised by the dollar_figure per share x x big_number shares parties including numerous criticisms of each expert’s report and find them to be moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
